OPINION
POPOVICH, Chief Judge.
The Department of Human Rights appeals an administrative law judge’s order concluding respondent Floyd Wild, Inc. did not discriminate against Janice Belsheim on the basis of her marital status. The Department contends the administrative law judge misinterpreted the law with respect to marital status discrimination. We affirm.
FACTS
The facts as found by the administrative law judge are not in dispute.
Floyd Wild, Inc., a trucking firm, is a closely held family corporation with 523 shares of stock outstanding. Floyd Wild, the president and a director, owns 314 shares. His wife, Adeline Wild, is the secretary-treasurer and a director and owns 15 shares. His son, Lenny Wild, is a vice-president and director and owns 96 shares. His son, Dennis Wild, is a vice-president and director and owns 50 shares. A daughter is a director and owns 48 shares. Floyd Wild makes the decisions regarding the hiring and firing.
The company office is a small addition attached to Floyd and Adeline Wild’s home where Floyd Wild spends much of his time. Dennis Wild works as the shop foreman. The repair shop where he works is located on the property and he goes to the office three to four times a day.
In 1972, Dennis Wild’s wife, Janice Bel-sheim, began working part-time as a bookkeeper/secretary. Along with other members of the family she had authority to sign company checks. Her work was always more than satisfactory and she was told by her father-in-law she could work as many hours as she wanted. From January through July 1982, she worked approximately 17 hours per week. She occasionally helped Adeline Wild with “personal” activities such as decorating the Wild home. When she was terminated in August 1982, she was making $6.30 an hour. She did not receive any benefits.
*187In June 1982, Belsheim decided to dissolve her marriage. Belsheim and Dennis Wild initially attempted to divorce amicably but the proceedings became bitter. Bel-sheim moved out of the family home in September.
In early July, Dennis Wild had informed his father of the pending divorce. On July 14, Floyd Wild went to Belsheim’s home, told her he loved her like a daughter and was proud of the job she was doing. Bel-sheim informed him that she intended to go through with the dissolution.
On July 19, Floyd Wild suggested to Belsheim that she and his son seek marriage counseling. Belsheim said she would not go, she intended to complete the dissolution and she wanted to continue working for the company after the dissolution. Floyd Wild said her continued employment would not work after the dissolution. Bel-sheim told him she did not think that he could legally fire her.
On July 20, Floyd Wild again asked Bel-sheim if she would seek marriage counseling. When she responded no, he revoked her check signing authority and told her if she was not going to seek marriage counseling she should look for a new job in two weeks. Belsheim wrote on her office calendar that August 3 would be her last day at work.
On July 21, Dennis Wild brought a note home to Belsheim written by his father. It said, in part:
All I am asking is that if you and Dennis will seek counseling to try to work out a mutual agreement, you can keep on working through this period. If after this you cannot agree, we will negotiate a working arrangement on a different level of business agreement.
On July 27, Floyd Wild and his wife and Janice Belsheim’s parents talked to Bel-sheim about the pending dissolution. Nothing was said about her employment. On July 28, Floyd Wild and Belsheim’s father, John Belsheim, spoke to Belsheim at work and attempted to convince her to seek counseling. She stated she would not but felt she could still continue to work for Floyd Wild. Both Floyd Wild and John Belsheim said it would not be possible for Belsheim to continue working at the company after a dissolution.
On August 9, Belsheim began working for a realtor as an assistant office manager/secretary at $4.75 per hour which was later increased to $6.00 per hour. She remained with Floyd Wild, Inc. through August 19 in order to train the employee who was taking over her duties.
The dissolution was completed in January 1983. Belsheim filed a charge of discrimination. A hearing was held. The administrative law judge concluded Floyd Wild, Inc. is not exempt from the Minnesota Human Rights Act and it did not discriminate against Belsheim on the basis of marital status when it terminated her. The administrative law judge dismissed the complaint.
ISSUE
Did Floyd Wild, Inc.’s decision to terminate Janice Belsheim’s employment constitute marital status discrimination under the Minnesota Human Rights Act?
ANALYSIS
The administrative law judge’s order constitutes a final decision of the Department of Human Rights. Minn.Stat. § 363.071, subd. 2 (1984). Judicial review of the Department’s decision is governed by the Administrative Procedures Act, Minn.Stat. §§ 14.63-.69 (1984). Id. § 363.-072.
The Minnesota Human Rights Act provides:
Except when based on a bona fide occupational qualification, it is an unfair employment practice:
* * * * * *
(2) For an employer, because of * * * marital status * * *
* * * * * *
(b) to discharge an employee; or
*188(c) to discriminate against a person with respect to his * * * terms, * * * conditions, * * * or privileges of employment.
Minn.Stat. § 363.03, subd. 1 (1984).
We note that although the exemptions contained in Minn.Stat. § 363.02, subd. 1 (1984) do not include a daughter-in-law and the administrative law judge did not apply the exemption clause, the preservation of the right of a family to operate in harmony its closely held business is an important and worthy goal. Marriage counseling may assist in “saving” a marriage, but it is also important in assisting the parties about to end a marriage to do so in an objective, positive way, avoiding enmity and bitterness.
The results of the pending bitter dissolution between Dennis Wild and Belsheim would intrude into the operation of this closely held family business where the members worked near each other and in the family home. Both Floyd Wild and Janice Belsheim’s father told Belsheim it would be impossible for her to work at the company after the dissolution. Both were merely stating an obvious fact. Belsheim’s continued presence would be a constant reminder of the bitter dissolution and family breakup. This is not a situation where an employee could be transferred to another work site to' avoid personal contacts and continual reopening of wounds. Moreover, it is not a situation that the employer exacerbated. Floyd Wild in his note to Bel-sheim said he was willing to negotiate a working arrangement if she would seek counseling. She refused to seek counseling even though urged by her own father.
The administrative law judge indicated that Belsheim’s termination did not occur because of her marital status but because of the bitter dissolution and the fact she was “leaving” the family. We agree with his reasoning as stated:
The record shows that Janice Wild initially became employed with Respondent in part because she was a member of the Wild family. Janice was allowed to set her own work schedule and work as many hours as she wanted. When Ms. Wild began her employment, the office was located in the Wild home basement. Since 1979, it was located in an attached “garage”. Janice Wild would occasionally help Adeline Wild with “personal” activities and Floyd Wild testified that he loved Janice like a daughter. Floyd Wild testified additionally that he was trying to save the marriage for the sake of his grandchildren.
The record in this matter shows that the reason Janice Wild’s check-signing privileges were revoked and she was terminated from employment was because of the embittered divorce proceeding and the fact she was “leaving” the family. To characterize these actions as marital status discrimination is only a skin-deep approach. Janice Wild was terminated months before her marital status actually changed due to the detrimental effect of the divorce proceedings on the family members. Respondent’s actions were not aimed at marital status per se. Rather, they were the result of Ms. Wild’s rejection of attempts to keep the family together. These actions by the Respondent do not fall within the parameters of the prohibitions contained in Minn.Stat. Ch. 363 because they were not aimed at the institution of marriage itself. Cybyske v. Independent School District No. 196, 347 N.W.2d 256, 261 (Minn.1984).
Floyd Wild was trying to adjust to a difficult situation in a practical way where he had two good individuals working in a close area and sharing a marital relationship about to end. The termination, which occurred before the marital dissolution, was based on a disagreement because of a personal relationship arising out of a specific marriage, not the marriage or marital status itself.
DECISION
The administrative law judge correctly concluded Floyd Wild, Inc. did not discriminate on the basis of marital status.
Affirmed.
PARKER, FOLEY and SEDGWICK, JJ., dissent.